DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 6/9/2022 , regarding the Drawing and Specification Objections to 35 USC , and 112 rejections of Claims 1-9, 10-17, and 18-20 with respect to corrections or clarifications to the patent’s terms, drawing and specification (Pages 9-11 of Applicant Arguments and Remarks) have been fully considered and are persuasive. The related rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 103 rejections of Claims 1-9, 10-17, and 18-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Claim Interpretation
The term “release coating” or “release layer” is interpreted to mean any layer that, as defined in Claim 1, releases or ruptures prior to the tabbed seal being removed from the container.  This definition is applied throughout the examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 4960216 – hereafter referred to as Giles) in view of Zamora, et al. (US20170259978 – hereafter referred to a Zamora).  The Examiner’s Annotated Diagram A for Giles follows:
 
    PNG
    media_image1.png
    759
    1359
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
Regarding Claim 1, Giles teaches: A tabbed sealing member for sealing to a rim surrounding a container opening (Giles – See Examiner’s Annotated Diagram A, Item 10), the sealing member (10) comprising: a lower laminate portion (B) including a sealant layer (18 – heat activated adhesive later – Column 2, Lines 46-52) for sealing to the rim of the container (Column 2 – Lines 46-52) and a support layer (20 – polyester film) above the sealant layer; an upper laminate portion (Examiner’s Annotated Diagram A); a release layer (24 – adhesive layer that forms a free portion (Figure 4 – where is no adhesive dots, Annotated Diagram AA), a partially secured portion, (Figure 4, item BB – pattern adhesive bond portion, and a solid adhesive portion – 33); a tab layer (16 – tab); and a bonding layer (Diagram A, Combination of BB and 33) partially bonding the upper laminate portion (A) to the lower laminate portion (B) to form a gripping tab (16 – pull tab), the gripping tab configured for removing the sealing member from the container opening (Figure 3, Column 3, Lines 41-49), wherein the gripping tab is formed having a first free portion defined by at least a portion of the tab layer (Figure 4, Item AA) , a second temporarily bonded portion that releases or ruptures prior to the tabbed seal being removed from the container (See Figure 3 and Column 3, Lines 21-58 that describe the opening process that meets this limitation), and a third permanently bonded portion that does not release or rupture prior to seal removal (Column 3, Lines 43-49), (NOT EXPLICITLY TAUGHT) {
Giles does not explicitly teach the configuration of: a release layer as the means to form the free portion, temporarily bonded portion and the permanently bonded portion. 
Zamora teaches a similar tab structure – the Examiner’s Annotated Diagram B follows:

    PNG
    media_image2.png
    684
    1177
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Zamora teaches, in a similar disclosure on tabbed film with transverse easy opening feature, explicitly teaches a similar tabbed opening geometry where: the second temporarily bonded portion (Zamora, Paragraph 0033, 30 release layer) positioned between the first free portion (33 – interface) and the third permanently bonded portion (36 – Hinge or Pivot Point), the second temporarily bonded portion formed by at least a portion of the release layer (Temporary bond formed and described in Paragraph 0036 – release strip is applied or coated -  in order to make opening packages more consistent and predictable – paragraph 0004) and configured to release from one of the upper and lower laminate portions or rupture (Paragraph 0036 describes where the release is from either the upper laminate- 14 or lower laminate – 12, depending on the design requirements, in order to -  in order to make opening packages more consistent and predictable – paragraph 0004).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the sealing structure of Giles (Annotated Diagram A, No bond - AA, Partial bond - BB, Full bond – 33), providing the sealing and tab geometry structure taught by Zamora (Different bonded areas disposed between each other – see Paragraph 0036), motivated by the benefit of make opening packages more consistent and predictable (Zamora, Paragraph 0004). Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	
Regarding Claim 10, Giles Teaches: A tabbed sealing member for sealing to a rim surrounding a container opening (Giles – See Examiner’s Annotated Diagram A, Item 10), the tabbed sealing member (10) having an upper surface area (Annotated Diagram, Figure 4, top view), the tabbed sealing member (10) comprising: a lower laminate portion (Annotated Diagram A, Item B) including a sealant layer (18 – heat activated sealing layer) for sealing to the rim of the container (42-opening) and a support layer (20-Polyester film) above the sealant layer (18); an upper laminate portion (Annotated Diagram A, Item A); (NOT EXPLICITLY TAUGHT) {; wherein the gripping tab is formed having a first free portion (Annotated Diagram A, Area AA on Figure 4) with an area less than 50% of the upper surface area (Area AA is less than 50% of the surface area), a second temporarily bonded portion (Annotated Diagram A, Area BB) that releases or ruptures prior to the tabbed seal being removed from the container (Column 3, Lines 21-35 – the adhesive pattern allows the end user to easily peel the tab and open the container), and a third permanently bonded portion that does not release or rupture prior to seal removal (Column 3, Lines 36-41 – describes the function of the permanently bonded portion to keep the tab assembly together), (NOT EXPLICITY TAUGHT) { whereby a user can grasp the first free portion and the second temporarily bonded portion to remove the tabbed sealing member from the container (Column 3, Lines 36-41).  
Giles does not explicitly teach the configuration of: a release layer as the means to form the free portion, temporarily bonded portion in relation to the permanently bonded portion. Giles accomplishes this with the variation of adhesive application in the different portions (See Giles, Column 3, Lines 21-41) . 
However, Zamora, in a similar disclosure on tabbed film with transverse easy opening feature, explicitly teaches a similar tabbed opening geometry with a release coating where:  a release layer; and a bonding layer partially bonding the upper laminate portion to the lower laminate portion to form a gripping tab, the gripping tab configured for removing the sealing member from the container opening; and the second temporarily bonded portion defined by at least a portion of the release layer, the first free portion and the second temporarily bonded portion having an area greater than 50% of the upper surface area.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the sealing structure of Giles (Annotated Diagram A, No bond - AA, Partial bond - BB, Full bond – 33), providing the sealing and tab geometry structure taught by Zamora (Different bonded areas disposed between each other – see Paragraph 0036), motivated by the benefit of make opening packages more consistent and predictable (Zamora, Paragraph 0004). Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Regarding Claim 18, Giles teaches: A laminate for forming a tabbed sealing member (10) for sealing to a rim surrounding a container opening (Giles, Annotated Diagram A, Figure 5, Laminate Sheet – 100), the laminate (100-Sheet) comprising: a lower laminate portion (Annotated Diagram A, Item B) including a sealant layer (18 – heat activated sealant layer) for sealing to the rim of the container (42 – opening) and a support layer above the sealant layer (20 – Polyester film); an upper laminate portion (Annotated Diagram A, Item A); (NOT EXPLICITLY TAUGHT){; a tab layer (A); and a bonding layer (24) partially bonding the upper laminate portion(A) to the lower laminate portion (B) to form a gripping tab (16) when the laminate is formed into the tabbed sealing member (10), the gripping tab (10) configured for removing the sealing member from the container opening (Column 3, Lines 36-41 – describes the opening process that meets this limitation); wherein the laminate (100) has a width (CC) with a first portion (AA) of the width having the upper and lower laminate portions being unbonded to one another adjacent a portion of the tab layer, (NOT EXPLICITLY TAUGHT) { and a third portion of the width where the upper and lower laminate portions are permanently bonded to one another via at least a portion of the bonding layer so as to not release or rupture prior to seal removal (Column 3, Lines 36-41 - Column 3, Lines 36-41 – describes the function of the permanently bonded portion to keep the tab assembly together, the second portion (Annotated Diagram A, Item BB) positioned between the first (AA) and third portions (33 – the bonded areas, as claimed are as depicted as between, but overlapping, but meet the limitation).  
Giles does not explicitly teach the configuration of: a release layer as the means to form the free portion, temporarily bonded portion in relation to the permanently bonded portion. Giles accomplishes this with the variation of adhesive application in the different portions (See Giles, Column 3, Lines 21-41) . 
However, Zamora, in a similar disclosure on tabbed film with transverse easy opening feature, explicitly teaches a similar tabbed opening geometry with: a release layer (Zamora, Paragraph 0030, 30-release layer) (ADDED FOR CLARITY - is used to form)  a second portion (Paragraph 0036 – release strip portion is applied or coated – in order to make the opening of the packages more consistent and predictable) of the width (See Examiner Annotated Diagram B,  Figure 4), where the upper and lower laminate portions (Annotated Diagram B, A and B or 12 and 14) are temporarily bonded to one another via at least a portion of the release layer (Paragraph 0020 – partial bonding described in order to produce a built in tab functionality) configured to release or rupture prior to the tabbed seal being removed from the container (Paragraph 0020 – the weakened bonding allows for the tab layer to be formed and Paragraph 0003 – improve the consistency and predictability of package opening).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the sealing structure of Giles (Annotated Diagram A, No bond - AA, Partial bond - BB, Full bond – 33), providing the sealing and tab geometry structure taught by Zamora (Different bonded areas disposed between each other – see Paragraph 0036), motivated by the benefit of make opening packages more consistent and predictable (Zamora, Paragraph 0004). Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claims 2, 11, and 19 (similar claims, different dependency), Giles continues to teach: wherein the tab layer (See Examiner’s Annotated Diagram A, Item - 14) includes a tab stock (Partially bonded layer - A) having (NOT EXPLICITLY TAUGHT) {, the tab layer (Layer A – upper laminate) bonded to at least part of at least one of the upper and lower layers(Annotated Diagram A shows 31 is bonded between A – Upper layer and B – lower layer) this is to prevent tab movement during the induction sealing process, which destroys the tab functionality.).
Giles does not  does not explicitly include the presence of a release coating.
However, Zamora teaches, a release coating (Zamora, Examiner’s Annotated Diagram B, Item 24 and Paragraph 0015 for discussion on the functional release layers, in order to improve the consistency and predictability of package opening – Paragraph 0003)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separate, partial and unbonded Tab to the bottom tab layer (16) of the modified tabbed closure of Giles with a specific release coating to prevent the adhesion of a portion of the tab layer (Zamora – Items 24 (release layer) with respect to the tab layer – 14 and the bottom layer - 12) and bottom layers (12) in order to advantageously improve the consistency and predictability of package opening – paragraph 0003.).
In regards to Claims 3, 12, and 20 (similar claims, different dependency), Giles continues to disclose: wherein the release layer (Giles, 24 – the adhesive layer is weakened in order to create a release layer – Column 3, Lines 21-40) forms part of at least one of the upper and lower laminate portions (See Figure 4, Examiner’s Annotated Diagram A, where 32 – adhesive dots versus solid bond and adhesive layer in 33 – solid adhesive layer).
In regards to Claims 4 and 13 (similar claims, different dependency), Giles continues to disclose, wherein the bonding layer (33 to 34) forms part of at least one of the upper and lower laminate portions (Giles - 34 can be considered part of either as laid out in Column 3, Lines 21-40).
In regards to Claim 5 and 14 (similar claims, different dependency), Giles continues to disclose: wherein at least a portion of the release layer (Giles, as defined by upper surface 30, and glue bumps – 31 that form the weakened layer) ruptures such that portions of the release layer (31) remain with both of the upper (A) and lower laminate portions (B). 
In regards to Claim 6 and 15 (similar claims, different dependency), Giles continues to disclose:  wherein at least a portion of the release layer separates from one of the upper and lower laminate portions (Giles, as defined by upper surface 30, and glue bumps – 31 that form the weakened layer or release layer)(See Examiner’s Annotated Diagram A, Figures 3 and 4 for disposition of 31 – glue dots with respect to upper (A) and lower (B) layers). 
In regards to Claim 7 and 16 (similar claims, different dependency): Giles continues to disclose:  further comprising a foil layer (Giles – Column 2, Lines 33 through 45 – layer 22 – foil layer) and wherein the sealant layer (18) is a heat seal layer (18 - Heat activated Adhesive Layer – Column 2, Lines 46-52) .
In regards to Claim 8 (similar claims, different dependency), Giles further discloses: wherein (NOT EXPLICITLY TAUGHT){ 
While Giles does not explicitly teach a “a first free portion”, the pattern of adhesive application in the partially attached portion results in some “free portion” being inherently present, (See Annotated Diagram A, Item AA).
However, Zamora, in a similar disclosure on tabbed closures, further teaches: the first free portion (Part 22 – tab stock is bonded to the top layer, but not the layer below it – paragraph -0015, Motivation – to make the package opening consistent and predictable – paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabbed sealing member with temporarily bonded portion of Giles with the “first free portion– Zamora, Item 22” and Paragraph 0015 of  Zamora in order to advantageously modify and improve the package’s opening consistency and predictability.  
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” and “the permanently bonded portion” of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the chances of tab bonding during the sealing process.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of attachment areas of the modified closure of Giles from the following ranges (0-77% area with No-bond, partial bond and 0-23% permanently bonded) seal disclosed in the prior art, discovering the optimum (0-50% No-bond, partial bond and 0-50% area permanently bonded area) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established that differentiates this claim from the prior art). 
In regards to Claim 9 and 17 (similar claims, different dependency), Giles further discloses: wherein (NOT TAUGHT){  and the second temporarily bonded portion together define at least 75% of an upper surface area of the tabbed seal. (Giles teaches a permanently bonded portion covering about 20% of the diameter of the seal (Column 3 – Lines 59-66 - Roughly, the 20% of the diameter is permanently bonded which translates to up to 23% of the  surface area (i.e., 0-23% range))– therefore, Giles ranges are 0-77% free portion and temporarily bonded and 0-23% permanently bonded area  - which leaves greater than 75% of the combined free and temporarily bonded surface area to meet this limitation.)
Giles does not explicitly teach a “the first free portion”, however the pattern of adhesive application in the partially attached portion results in some free portion being present, (See Annotated Diagram A, Item AA).
However, Zamora further teaches: the first free portion and a similar second temporarily bonded portion (Part 32 – tab stock is bonded to the top layer, but not the layer below it – paragraph -0030, in order to make the package opening consistent and predictable – paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabbed sealing member with temporarily bonded portion of Giles  with the “first free portion – 32 and Paragraph 0030” of Zamora in order to advantageously improve the package opening consistent and predictable – paragraph 0004.
Further,  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the combined areas of the “first free portion” and “temporarily bonded portion” and “the permanently bonded portion” of the modified closure of Giles to advantageously improve the function of the tabbed sealing member by reducing the chances of tab bonding during the sealing process.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of attachment areas of the modified closure of Giles from the following ranges (0-77% area with No-bond, partial bond and 0-23% permanently bonded) seal disclosed in the prior art, discovering the optimum (0-75% No-bond, partial bond and 0-25% area permanently bonded area) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established that differentiates this claim from the prior art). 
Regarding Claim 21, Giles continues to teach: wherein the first free portion (Giles, Annotated Diagram A, Item AA) extends from an edge of the tabbed sealing member to an outer edge of the second temporarily bonded portion (AA extends from the edge of the tab to an outer edge of BB – the partially bonded portion as demonstrated in the annotated diagram) and the second temporarily bonded portion (BB) extends from the outer edge of the second temporarily bonded portion to an outer edge of the third permanently bonded portion (33 is the permanent bond, and BB has an edge that is connected to the outer edge of 33.  The terms inner and outer are defined with respect to the location of  the chord formed by 33 with respect to the various edges).  
Regarding Claim 22, Giles continues to teach: wherein the release layer (Giles, as defined by upper surface 30, and glue bumps – 31 that form the weakened layer) extends between the outer edge of the second temporarily bonded portion (Defined as the location of the glue pattern as indicated in Figure 4 of Annotated Diagram A, Item BB) and the outer edge of the third permanently bonded portion (The chord formed by the inner straight line edge formed on Item 33 – permanently bonded portion).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bourgeois  (US 20180186122) discloses multiple configurations of release layers versus tab layers and Figures 1-20 as well as general features relevant to the scope and structure of the claimed invention.
Lo (US 8455071) discloses multiple laminate structures and connection layers and Figures 1-10 as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731